Title: To John Adams from Tench Coxe, 12 May 1792
From: Coxe, Tench
To: Adams, John



Sir
Philada. May 12th. 1792

I hope this letter will find you and Mrs. Adams comfortably set down at Braintree, where your mind will have time to recover from the fatigues of a very discordant Session—There has been done however a good deal of important & useful business, which will conduce towards the great Desideratum of public order.  The provision for the Election of the President & Vice President & for the contingent Vacancy of the Chief Magistracy—the supplement to the funding System—the post office—the reform of the departments—the militia laws—the representation law—the revision of the excise—the promotion of manufactures by the additional import—the fishery law—the abolition of the limitation of military claims—the Mint law—the Coinage law—and the act relative to North western & Southern Territories are in their substance or in their influence upon the public mind of great Importance.  To perceive their Value one has only to look at them in the shape of fourteen subdivisions of the same subjects by the fourteen state legislatures.
The adjustment of other matters of an executive nature might be added to the above, & would encrease the sum of public Benefit.
The arrival of Mr. Pinckney has taken place since your departure.  I wish it had been prior to that Event. Important Advantages would have resulted from your affording him free conferences on men & things, as they were inhibited to you in Great Britain. It has however been of use that he has been & will yet be some time here, as far as regards information.  He was very attentive to the proceedings of the representives at which he was present every day—The great advantages will result from the time he spends with the Members of the legislature and with the gentlemen in the Departments I regret that he does not depart for several weeks.  Had he sailed immediately after his arrival from Charleston he might have reached London before the rising of Parliament—I do not know the Cause of his Delay.
There is a confirmation by way of the Spanish Islands of the change in the Spanish Ministry—D’Aranda for Florida Blanca, which I presume is not likely to prove any disadvantage to the U.S.
The disaster in St. Kitt’s & that Vicinity will contribute to the Scarcity of Sugar, which is taking place at the moment when that article and the Beverages into the composition of which it enters have become objects of the most extensive Use.  This last event will accelerate the quickness with which the grain & fruit distilleries were likely to be substituted for those of Molasses.  On this Subject hangs a very capital interest of the State of Massachusetts, which does more of the distilling business than all the rest of the United States.  It is become impossible that they should be employed on foreign materials and they cannot be too soon made sensible of this truth—
I have the honor to inclose you a paper on the State of the Union which it is my intention to continue monthly as in the case of the Examination of Ld. Sheffield.  My objects you will perceive are three—1st. to unfold to general View some facts, which are not generally known or of which a proper Estimation is not made by the people—2dly. To obviate incidentally or directly, objections which are made to the acts of the legislature and of the executive—& 3dly to shew foreign Nations some of their errors, in opinion and in conduct, in regard to the United States—My next number will proceed with persuasion to the Southern States & western Country and the Mercantile interest in favor of Manufactures, which I think the most formidable of our pursuits to the restricting Nations of Europe.  I have the most sanguine hopes from a temperate course of investigation upon every part of my Countrymen, and I know that if I do not attain the end of public Conviction I shall inform my own mind and correct my own Judgment by the Lumination—I shall not fail to transmit you the remainder of these papers, as the printer of the Magazine supplies me with an hundred Copies.  I shall send them regularly to my friend Col. Smith, to whom I have written copiously by ships from this port.
You will be pleased to hear, sir, that since the opening of the Pennsylvania land office nine hundred & fifty farms of 200 Acres each in our new Country have been bought of the State by ten Dutch & English Subjects—Proceedings of this Sort which give us back the funds they have bought, and which interest them to promote migration hither, will diminish our fears about the burden of paying them their Interest.  While I feel great Satisfaction in these Investments, I own they operate to increase my anxiety to strengthen & finally to settle our National Government. Such hosts of foreigners should be placed immediately under the wholesome restraints of just power—The increase of the French Emigrants, particularly of the unfortunate Colonists, has been such within a few weeks as rather to quicken rents, tho Congress has risen.
With my most respectful Compliments to Mrs. Adams—I have the honor to be, Sir, / your most obedient / & most humble Servant
Tench Coxe